In a motion for rehearing appellant asks that we pass upon the admissibility of the testimony of one Marchman who stated, over the objection of appellant, that he was cut by appellant in the difficulty which formed the foundation for this prosecution, and was permitted to exhibit the cut in his shirt and the scar of the wound in his body. An examination of the bill of exceptions complaining of the admission of this testimony fails to show that it was not pertinent testimony. There could be many ways in which the introduction of this testimony could serve to solve issues in the case. We would not be willing to hold it error for the court below to have permitted such evidence to go before the jury, unless it be shown in the bill of exceptions that the facts and issues were such as that the evidence was not illustrative of any material issue in the case.
The motion for rehearing will be overruled.
Overruled. *Page 450